 

Exhibit 10.13

 

 

 

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

SILVER LAKE PARTNERS III, L.P.,

SILVER LAKE TECHNOLOGY INVESTORS III, L.P.,

WARBURG PINCUS PRIVATE EQUITY X, L.P.,

WARBURG PINCUS X PARTNERS, L.P.,

THE INVESTORS

ON SCHEDULE A HERETO,

INTERACTIVE DATA CORPORATION,

IGLOO INTERMEDIATE CORPORATION

AND

IGLOO HOLDINGS CORPORATION

Dated as of July 29, 2010

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

     Page  

ARTICLE I     DEFINITIONS

     1   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Other Interpretive Provisions      9   

ARTICLE II     REGISTRATION RIGHTS

     10   

SECTION 2.01.

   Demand Registration.      10   

SECTION 2.02.

   Shelf Registration.      13   

SECTION 2.03.

   Piggyback Registration.      16   

SECTION 2.04.

   Black-out Periods.      18   

SECTION 2.05.

   Registration Procedures.      20   

SECTION 2.06.

   Underwritten Offerings.      25   

SECTION 2.07.

   No Inconsistent Agreements; Additional Rights      27   

SECTION 2.08.

   Registration Expenses      27   

SECTION 2.09.

   Indemnification.      28   

SECTION 2.10.

   Rules 144 and 144A and Regulation S      32   

SECTION 2.11.

   Limitation on Registrations and Underwritten Offerings.      32   

SECTION 2.12.

   Clear Market      33   

SECTION 2.13.

   In-Kind Distributions      33   

ARTICLE III     MISCELLANEOUS

     34   

SECTION 3.01.

   Term      34   

SECTION 3.02.

   Injunctive Relief      34   

SECTION 3.03.

   Attorneys’ Fees      34   

SECTION 3.04.

   Notices      35   

SECTION 3.05.

   Publicity and Confidentiality      36   

SECTION 3.06.

   Amendment      37   

SECTION 3.07.

   Successors, Assigns and Transferees      37   

SECTION 3.08.

   Binding Effect      37   

SECTION 3.09.

   Third Party Beneficiaries      37   

SECTION 3.10.

   Governing Law; Jurisdiction      38   

SECTION 3.11.

   Waiver of Jury Trial      38   

SECTION 3.12.

   Severability      38   

SECTION 3.13.

   Counterparts      38   

SECTION 3.14.

   Headings      38   

SECTION 3.15.

   Joinder      38   

SECTION 3.16.

   Registering Entity      39   

 

i



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made, entered into and
effective July 29, 2010, by and among Warburg Pincus Private Equity X, L.P.
(“WPX”), Warburg Pincus X Partners, L.P. (“WPXP” and, together with WPX, “WP”),
Silver Lake Partners III, L.P. (“SL”), Silver Lake Technology Investors III,
L.P. (“SLTI” and, together with SL, “SLP”), the investors set forth on Schedule
A hereto, Interactive Data Corporation, a Delaware corporation (“IDC”), Igloo
Intermediate Corporation, a Delaware corporation (“Holdings”), and Igloo
Holdings Corporation, a Delaware corporation.

WITNESSETH:

WHEREAS, as of the date hereof, the Holders own Registrable Securities of the
Company; and

WHEREAS, the parties desire to set forth certain registration rights applicable
to the Registrable Securities.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, (i) would be required to be made in
any Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading and would not be
required to be made at such time but for the filing of such Registration
Statement; and (ii) the Company has a bona fide business purpose for not
disclosing such information publicly.

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided that no Holder shall be deemed an Affiliate of the Company, Holdings,
IDC or their respective Subsidiaries for purposes of this Agreement; provided
further that neither portfolio companies (as such term is commonly used in the
private equity industry) of a Sponsor nor limited partners, non-managing members
or other similar direct or indirect investors in a Sponsor shall be deemed to be
Affiliates of such Sponsor; and further provided that with respect to any Member
that is a “governmental plan” within the meaning of ERISA, the other branches
and departments of the applicable governments shall not be deemed to be
Affiliates of such Member. The term “Affiliated” has a correlative meaning.

 



--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the preamble.

“Approved Holder” means any Holder who, at the time of determination, is an
entity of a U.S. state whose indemnification obligations are limited or
prohibited by the laws of such state.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York or San Francisco, California are
required or authorized by law or executive order to be closed.

“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any Person other than the Sponsors or their Affiliates or (ii) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or any successor
provision), other than the Sponsors or their Affiliates, in a single transaction
or in a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Company or any of its direct or indirect parent
companies holding directly or indirectly 100% of the total voting power of the
Company.

“Closing Date” means the date of the closing of the merger contemplated by the
Merger Agreement.

“Co-Invest Agreements” means any of the following, as applicable: (i) the
Amended and Restated Limited Liability Company Operating Agreement of Igloo
Co-Invest, LLC (as may be amended from time to time) (the “Co-Investor
Agreement”), (ii) the Limited Liability Company Operating Agreement of Igloo
Manager Co-Invest, LLC (as may be amended from time to time), (iii) any limited
liability company agreement, limited or general partnership agreement or similar
agreement with respect to any Additional Co-Invest Vehicle (as defined in the
Company Shareholders Agreement) and (iv) any shareholders agreement or other
agreement (other than the Company Shareholders Agreement) or employee stock plan
or other employee benefit plan arrangement that applies to a Holder’s ownership
of Registrable Securities.

“Company” means Igloo Holdings Corporation, a Delaware corporation (including
any of its successors by merger, acquisition, reorganization, conversion or
otherwise, including, in connection with any IPO, the Registering Entity).

“Company Public Sale” has the meaning set forth in Section 2.03(a).

“Company Shareholders Agreement” means the Shareholders Agreement, dated as of
July 29, 2010, by and among the Investors set forth on Schedule A thereto, the
Company, Holdings and IDC, as amended, modified or supplemented from time to
time.

 

2



--------------------------------------------------------------------------------

 

“Company Share Equivalent” means securities exercisable, exchangeable or
convertible into Company Shares.

“Company Shares” means the shares of common stock, par value $0.01 per share, of
the Company, any securities into which such shares of common stock shall have
been changed, or any securities resulting from any reclassification,
recapitalization or similar transactions with respect to such shares of common
stock (including any shares of common stock of the Registering Entity).

“Demand Company Notice” has the meaning set forth in Section 2.01(d).

“Demand Notice” has the meaning set forth in Section 2.01(a).

“Demand Party” has the meaning set forth in Section 2.01(a).

“Demand Period” has the meaning set forth in Section 2.01(c).

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Demand Registration Statement” has the meaning set forth in Section 2.01(a).

“Demand Suspension” has the meaning set forth in Section 2.01(e).

“Effectiveness Date” means the date on which the Sponsors are no longer subject
to any underwriter’s lock-up or other contractual restriction (excluding the
Company Shareholders Agreement) on the sale of Registrable Securities in
connection with an IPO.

“Employee Shareholder” has the meaning set forth in the Company Shareholders
Agreement.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Any reference to a section
of ERISA shall include a reference to any successor provision thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any comparable or successor form or forms thereto.

“Form S-3” means a registration statement on Form S-3 under the Securities Act,
or any comparable or successor form or forms thereto.

“Holder” means any holder of Registrable Securities that is a party hereto or
that succeeds to rights hereunder pursuant to Section 3.07. For the avoidance of
doubt, as of the IPO, the term Holder shall include any Initial Co-Investor
Holder who then holds Registrable Securities.

 

3



--------------------------------------------------------------------------------

 

“Holdings” has the meaning set forth in the preamble.

“IDC” has the meaning set forth in the preamble.

“IPO” means the first underwritten public offering and sale of Company Shares
for cash pursuant to an effective registration statement (other than on Form
S-4, S-8 or a comparable form) under the Securities Act.

“Initial Co-Investor Holder” means any Person that (i) is a party hereto and is
a member of Igloo Co-Invest, LLC on the date hereof or (ii) shall become a
Holder pursuant to a Permitted Syndication Sale; provided, that the foregoing
shall not include the Sponsors.

“Initial Shelf Take-Down Holder” has the meaning set forth in Section 2.02(e).

“Initiating Holder” has the meaning set forth in Section 2.02(a).

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

“Long-Form Registration” has the meaning set forth in Section 2.01(a).

“Loss” or “Losses” has the meaning set forth in Section 2.09(a).

“Majority Holder Counsel” has the meaning set forth in Section 2.08.

“Marketed Underwritten Offering” means any Underwritten Offering (including a
Marketed Underwritten Shelf Take-Down, but, for the avoidance of doubt, not
including any Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down) that involves a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period of at least 48 hours.

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.02(e).

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States (other than ordinary course
limitations on hours or numbers of days of trading); (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a material
adverse change in national or international financial, political or economic
conditions; and (iv) any event, change, circumstance or effect that is or is
reasonably likely to be materially adverse to the business, properties, assets,
liabilities, condition (financial or otherwise), operations, results of
operations or prospects of the Company and its Subsidiaries taken as a whole.

 

4



--------------------------------------------------------------------------------

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 3,
2010, among Hg Investors LLC, Igloo Merger Corporation and IDC, as amended,
modified or supplemented from time to time.

“Other Restricted Period” means (a) the period from the Closing Date until the
later of (i) the first anniversary of the consummation of the IPO and (ii) the
earlier of (x) the fifth anniversary of the Closing Date and (y) the 25% Float
Date, provided that, solely with respect to the Initial Co-Investor Holders and
their respective Affiliates and Permitted Assignees, such period shall
automatically terminate on the tenth anniversary of the Closing Date if it has
not terminated prior to such date, or (b) in the case of any Holder that is an
Employee Shareholder (as defined in the Company Shareholders Agreement), any
longer or shorter period as may be agreed in writing between the Company and
such Holder and that has been approved by the Board of Directors (for the
avoidance of doubt, it is understood that clause (a) shall apply to any Holder
that is an Employee Shareholder who is not a party to any such written
agreement).

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

“Participating Sponsor” means, with respect to any Registration, any Sponsor
that is a Holder of Registrable Securities covered by the applicable
Registration Statement.

“Permitted Assignee” has the meaning set forth in Section 3.07.

“Permitted Syndication Sale” has the meaning set forth in the Company
Shareholders Agreement.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof or any other entity.

“Piggyback Registration” has the meaning set forth in Section 2.03(a).

“Pro Rata Shelf Percentage” means, as of any date, with respect to a Holder, a
number of Registrable Securities equal to (i) the number of Registrable
Securities held by such Holder as of such date multiplied by (ii) the larger Pro
Rata Sponsor Shelf Percentage with respect to the Participating Sponsors for the
applicable Shelf Registration Statement.

“Pro Rata Sponsor Shelf Percentage” means, as of the date that an Initiating
Holder delivers a Shelf Notice to the Company pursuant to Section 2.02(a) or any
other Participating Sponsor delivers a written notice to the Company with
respect to such Shelf Notice pursuant to Section 2.02(c), an amount equal to the
fraction (expressed as a percentage) determined by dividing (i) the number of
Registrable Securities held by such Initiating Holder (and its Affiliates and
Permitted Assignees) or other Participating Sponsor (and its Affiliates and
Permitted Assignees), respectively, requested by such Initiating Holder or other
Participating Sponsor, respectively, to be registered on the applicable Shelf
Registration Statement as of such date by (ii) the total number of Registrable
Securities held as of such date by such Initiating Holder (and its Affiliates
and Permitted Assignees) or other Participating Sponsor (and its Affiliates and
Permitted Assignees), respectively.

 

5



--------------------------------------------------------------------------------

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Registering Entity” means the Company or if the entity registering Company
Shares in connection with the IPO is Holdings, IDC or any other Subsidiary of
the Company, such other entity.

“Registrable Securities” means any Company Shares and any securities that may be
issued or distributed or be issuable or distributable in respect of, or in
substitution for, any Company Shares by way of conversion, exercise, dividend,
stock split or other distribution, merger, consolidation, exchange,
recapitalization or reclassification or similar transaction, in each case
whether now owned or hereinafter acquired; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration Statement with respect to the sale of such Registrable
Securities has been declared effective under the Securities Act and such
Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such Registration Statement, (ii) such Registrable
Securities have been distributed pursuant to Rule 144 or Rule 145 of the
Securities Act (or any successor rule) and new certificates for them not bearing
a legend restricting transfer shall have been delivered by the Company,
(iii) such Registrable Securities shall have been otherwise transferred and new
certificates for them not bearing a legend restricting transfer shall have been
delivered by the Company and such securities may be publicly resold without
Registration under the Securities Act, (iv) a Registration Statement on Form S-8
(or any successor form) covering such securities is effective, or (v) such
security ceases to be outstanding. For the avoidance of doubt, it is understood
that, with respect to any Registrable Securities for which a Holder holds vested
but unexercised options or other Company Share Equivalents at such time
exercisable for, convertible into or exchangeable for Company Shares, to the
extent that such Registrable Securities are to be sold pursuant to this
Agreement, such Holder must exercise the relevant option or exercise, convert or
exchange such other relevant Company Share Equivalent and transfer the
underlying Registrable Securities (in each case, net of any amounts required to
be withheld by the Company in connection with such exercise).

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The term “Register”
shall have a correlative meaning.

“Registration Expenses” has the meaning set forth in Section 2.08.

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

 

6



--------------------------------------------------------------------------------

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Restricted Period” means the period from the Closing Date until the earlier of
(i) the 25% Float Date and (ii) the fifth anniversary of the Closing Date.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shelf Holder” has the meaning set forth in Section 2.02(c).

“Shelf Notice” has the meaning set forth in Section 2.02(a).

“Shelf Period” has the meaning set forth in Section 2.02(b).

“Shelf Registration” means a Registration effected pursuant to Section 2.02.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1, in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any successor
provision) covering all or any portion of the Registrable Securities, as
applicable.

“Shelf Suspension” has the meaning set forth in Section 2.02(d).

“Shelf Take-Down” has the meaning set forth in Section 2.02(e).

“Short-Form Registration” has the meaning set forth in Section 2.01(a).

“SL” has the meaning set forth in the preamble.

“SLP” has the meaning set forth in the preamble.

“SLP Sponsor Registration Demands” has the meaning set forth in Section 2.11.

“SLTI” has the meaning set forth in the preamble.

“Special Purpose Vehicle” has the meaning set forth in Section 2.06(d).

“Special Registration” has the meaning set forth in Section 2.12.

 

7



--------------------------------------------------------------------------------

 

“Sponsors” means (i) SL and SLTI, any successor funds thereto, and their
respective Affiliates that are direct or indirect equity investors in the
Company and (ii) WPXP and WP, any successor funds thereto, and their respective
Affiliates that are direct or indirect equity investors in the Company
(excluding, for the avoidance of doubt, with respect to clauses (i) and (ii),
any Employee Shareholder (as defined in the Company Shareholders Agreement), and
Igloo Co-Invest, LLC and any Additional Co-Invest Vehicle (as defined in the
Company Shareholders Agreement)).

“Sponsor Registration Demands” has the meaning set forth in Section 2.11.

“Sponsor Underwritten Offering” has the meaning set forth in Section 2.12.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity.

“25% Float Date” means the date, as reasonably determined by each of the
Sponsors, after the consummation of an IPO, on which at least twenty-five
percent (25%) of the outstanding Company Shares (i) are held by Persons other
than the Shareholders (as defined in the Company Shareholders Agreement) or the
Company or any of its Subsidiaries (including Holdings and IDC) and (ii) are not
subject to transfer restrictions (including under applicable securities laws or
pursuant to the Company Shareholders Agreement or any Co-Invest Agreement) as to
which the Company’s transfer agent has been notified.

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.02(e).

“WP” has the meaning set forth in the preamble.

“WP Sponsor Registration Demands” has the meaning set forth in Section 2.11(a).

“WPX” has the meaning set forth in the preamble.

 

8



--------------------------------------------------------------------------------

 

“WPXP” has the meaning set forth in the preamble.

SECTION 1.02. Other Interpretive Provisions. (a) In this Agreement, except as
otherwise provided:

(i) A reference to an Article, Section, Schedule or Exhibit is a reference to an
Article or Section of, or Schedule or Exhibit to, this Agreement, and references
to this Agreement include any recital in or Schedule or Exhibit to this
Agreement.

(ii) The Schedules and Exhibits form an integral part of and are hereby
incorporated by reference into this Agreement.

(iii) Headings and the Table of Contents are inserted for convenience only and
shall not affect the construction or interpretation of this Agreement.

(iv) Unless the context otherwise requires, words importing the singular include
the plural and vice versa, words importing the masculine include the feminine
and vice versa, and words importing persons include corporations, associations,
partnerships, joint ventures and limited liability companies and vice versa.

(v) Unless the context otherwise requires, the words “hereof” and “herein,” and
words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause. The words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

(vi) A reference to any legislation or to any provision of any legislation shall
include any amendment, modification or re-enactment thereof and any legislative
provision substituted therefor.

(vii) All determinations to be made by the Sponsors hereunder may be made by the
Sponsors in their sole discretion, and the Sponsors may determine, in their sole
discretion, whether or not to take actions that are permitted, but not required,
by this Agreement to be taken by the Sponsors, including the giving of consents
required hereunder.

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intention or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

9



--------------------------------------------------------------------------------

 

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.01. Demand Registration.

(a) Demand by Sponsor. At any time after the date that is 90 days prior to the
Effectiveness Date, either Sponsor (such Sponsor, a “Demand Party”) may, subject
to Section 2.11 and subject to the obligation of such Sponsor to obtain the
prior written consent of the other Sponsor if the Restricted Period will not
have expired at the time of the filing of the applicable Registration Statement
with the SEC, make a written request (a “Demand Notice”) to the Company for
Registration of all or part of the Registrable Securities held by such Demand
Party (i) on Form S-1 (a “Long-Form Registration”) or (ii) on Form S-3 (a
“Short-Form Registration”) if the Company qualifies to use such short form (any
such requested Long-Form Registration or Short-Form Registration, a “Demand
Registration”). Each Demand Notice shall specify the aggregate amount of
Registrable Securities of the Demand Party to be registered and the intended
methods of disposition thereof. Subject to Section 2.11, after delivery of such
Demand Notice, the Company (x) shall file promptly (and, in any event, within
(i) ninety (90) days in the case of a request for a Long-Form Registration or
(ii) thirty (30) days in the case of a request for a Short-Form Registration, in
each case, following delivery of such Demand Notice) with the SEC a Registration
Statement relating to such Demand Registration (a “Demand Registration
Statement”) (provided, however, that if a Demand Notice is delivered prior to
the Effectiveness Date, the Company shall not be obligated to file (but shall be
obligated to prepare) such Demand Registration Statement prior to the
Effectiveness Date), and (y) shall use its reasonable best efforts to cause such
Demand Registration Statement to promptly be declared effective under (x) the
Securities Act and (y) the “Blue Sky” laws of such jurisdictions as any
Participating Holder or any underwriter, if any, reasonably requests.

(b) Demand Withdrawal. A Demand Party may withdraw its Registrable Securities
from a Demand Registration at any time prior to the effectiveness of the
applicable Demand Registration Statement. Upon delivery of a notice by the
Demand Party to such effect, the Company shall cease all efforts to secure
effectiveness of the applicable Demand Registration Statement, and such
Registration nonetheless shall be deemed a Demand Registration with respect to
such Demand Party for purposes of Section 2.11 unless (i) such Demand Party
shall have paid or reimbursed the Company for its pro rata share of all
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with the Registration of such withdrawn Registrable
Securities (based on the number of securities the Demand Party sought to
register, as compared to the total number of securities included on such Demand
Registration Statement) or (ii) the withdrawal is made (A) (x) following the
occurrence of a Material Adverse Change, (y) if, as of the date of such
withdrawal, the per share stock price of the Company Shares has declined by 15%
or more as compared to the closing per share stock price of the Company Shares
on the date of the delivery of the Demand Notice with respect to such Demand
Registration or (z) following the discovery by the Demand Party of material
adverse or undisclosed information concerning the Company or its Subsidiaries of
which such Demand Party did not have prior actual knowledge or (B) because the
Registration would require the Company to make an Adverse Disclosure. In
addition, any other Holder that has requested its Registrable Securities be
included in a Demand Registration pursuant to Section 2.01(d) may withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Demand Registration Statement.

 

10



--------------------------------------------------------------------------------

 

(c) Effective Registration. The Company shall be deemed to have effected a
Demand Registration with respect to the applicable Demand Party for purposes of
Section 2.11 if the Demand Registration Statement is declared effective by the
SEC and remains effective for not less than 180 days (or such shorter period as
shall terminate when all Registrable Securities covered by such Registration
Statement have been sold or withdrawn), or if such Registration Statement
relates to an Underwritten Offering, such longer period as, in the opinion of
counsel for the underwriter or underwriters, a Prospectus is required by law to
be delivered in connection with sales of Registrable Securities by an
underwriter or dealer (the applicable period, the “Demand Period”). No Demand
Registration shall be deemed to have been effected for purposes of Section 2.11
if (i) during the Demand Period such Registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court or (ii) the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such Registration are not
satisfied other than by reason of a wrongful act, misrepresentation or breach of
such applicable underwriting agreement by the Demand Party.

(d) Demand Company Notice. Subject to Section 2.11, promptly upon delivery of
any Demand Notice (but in no event more than 5 Business Days thereafter), the
Company shall deliver a written notice (a “Demand Company Notice”) of any such
Registration request to all Holders (other than the Demand Party), and the
Company shall include in such Demand Registration all such Registrable
Securities of such Holders which the Company has received written requests for
inclusion therein within 10 Business Days after the date that such Demand
Company Notice has been delivered. All requests made pursuant to this
Section 2.01(d) shall specify the aggregate amount of Registrable Securities of
such Holder to be registered.

(e) Delay in Filing; Suspension of Registration. If the Company shall furnish to
the Participating Holders a certificate signed by the Chief Executive Officer or
equivalent senior executive officer of the Company stating that the filing,
effectiveness or continued use of a Demand Registration Statement would require
the Company to make an Adverse Disclosure, then the Company may delay the filing
(but not the preparation of) or initial effectiveness of, or suspend use of, the
Demand Registration Statement (a “Demand Suspension”); provided, however, that
the Company, unless otherwise approved in writing by both of the Sponsors, shall
not be permitted to exercise aggregate Demand Suspensions and Shelf Suspensions
more than twice, or for more than an aggregate of 90 days, in each case, during
any 12-month period; provided further that in the event of a Demand Suspension,
such Demand Suspension shall terminate at such earlier time as the Company would
no longer be required to make any Adverse Disclosure. Each Participating Holder
shall keep confidential the fact that a Demand Suspension is in effect, the
certificate referred to above and its contents unless and until otherwise
notified by the Company, except (A) for disclosure to such Holder’s employees,
agents and professional advisers who reasonably need to know such information
for purposes of assisting the Holder with respect to its investment in the
Company Shares and agree to keep it confidential, (B) for disclosures to the
extent required in order to comply with reporting obligations to its limited
partners or other direct or indirect investors who have agreed to keep such
information confidential, (C) if and to the extent such matters are publicly
disclosed by the Company or any of its Subsidiaries or any other Person that, to
the actual knowledge of such Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries and (D) as required by law,
rule or regulation. In the case of a Demand Suspension, the Holders agree to
suspend use of the applicable Prospectus and any Issuer Free Writing Prospectus
in connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon delivery of the notice referred to above. The
Company shall immediately notify the Holders upon the termination of any Demand
Suspension, amend or supplement the Prospectus and any Issuer Free Writing
Prospectus, if necessary, so it does not contain any untrue statement or
omission and furnish to the Holders such numbers of copies of the Prospectus and
any Issuer Free Writing Prospectus as so amended or supplemented as the Holders
may reasonably request. The Company agrees, if necessary, to supplement or make
amendments to the Demand Registration Statement if required by the registration
form used by the Company for the applicable Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder, or as may reasonably be requested by any
Sponsor.

 

11



--------------------------------------------------------------------------------

 

(f) Underwritten Offering. If the Demand Party so requests, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering, and such Demand Party shall have the right to select
the managing underwriter or underwriters to administer the offering; provided
that such managing underwriter or underwriters shall be reasonably acceptable to
the Company and the other Participating Sponsor (if any). If the Demand Party
intends to sell the Registrable Securities covered by its demand by means of an
Underwritten Offering, such Demand Party shall so advise the Company as part of
its Demand Notice, and the Company shall include such information in the Demand
Company Notice.

(g) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Demand Registration advise the Board of
Directors in writing that, in its or their opinion, the number of securities
requested to be included in such Demand Registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the securities to be included in such Demand
Registration (i) first, shall be allocated pro rata among the Holders (including
the Sponsors, as applicable) that have requested to participate in such Demand
Registration based on the relative number of Registrable Securities then held by
each such Holder (provided that any securities thereby allocated to a Holder
that exceed such Holder’s request shall be reallocated among the remaining
requesting Holders in like manner), (ii) second, and only if all the securities
referred to in clause (i) have been included in such Registration, the number of
securities that the Company proposes to include in such Registration that, in
the opinion of the managing underwriter or underwriters, can be sold without
having such adverse effect and (iii) third, and only if all of the securities
referred to in clause (ii) have been included in such Registration, any other
securities eligible for inclusion in such Registration that, in the opinion of
the managing underwriter or underwriters, can be sold without having such
adverse effect.

 

12



--------------------------------------------------------------------------------

 

SECTION 2.02. Shelf Registration.

(a) Filing. At any time after the date that is 90 days after the Effectiveness
Date, either Sponsor (such Sponsor, the “Initiating Holder”) may, subject to
Section 2.11 and subject to the obligation of such Sponsor to obtain the prior
written consent of the other Sponsor if the Restricted Period will not have
expired at the time of the filing of the applicable Shelf Registration Statement
with the SEC, make a written request (a “Shelf Notice”) to the Company to file a
Shelf Registration Statement, which Shelf Notice shall specify whether such
Registration shall be a Long-Form Registration or, if the Company qualifies to
use such short form, a Short-Form Registration, the aggregate amount of
Registrable Securities of the Initiating Holder to be registered therein and the
intended methods of distribution thereof. Following the delivery of a Shelf
Notice, the Company (x) shall file promptly (and, in any event, within
(i) ninety (90) days in the case of a request for a Long-Form Registration or
(ii) thirty (30) days in the case of a request for a Short-Form Registration, in
each case, following delivery of such Shelf Notice) with the SEC such Shelf
Registration Statement (which shall be an automatic Shelf Registration Statement
if the Company qualifies at such time to file such a Shelf Registration
Statement) relating to the offer and sale of all Registrable Securities
requested for inclusion therein by the Initiating Holder and, to the extent
requested under Section 2.02(c), the other Holders from time to time in
accordance with the methods of distribution elected by such Holders (to the
extent permitted in this Section 2.02) and set forth in the Shelf Registration
Statement (provided, however, that if a Shelf Notice is delivered prior to the
Effectiveness Date, the Company shall not be obligated to file (but shall be
obligated to prepare) such Shelf Registration Statement prior to the
Effectiveness Date) and (y) shall use its reasonable best efforts to cause such
Shelf Registration Statement promptly to be declared effective under the
Securities Act (including upon the filing thereof if the Company qualifies to
file an automatic Shelf Registration Statement); provided, however, that any
such Shelf Registration Statement request shall be deemed to be, for purposes of
Section 2.11, a Demand Registration effected by the Initiating Holder and
subject to the limitations set forth therein. If, on the date of any such
request, the Company does not qualify to file a Shelf Registration Statement
under the Securities Act, the provisions of this Section 2.02 shall not apply,
and the provisions of Section 2.01 shall apply instead.

(b) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep any Shelf Registration Statement filed pursuant to Section 2.02(a)
continuously effective under the Securities Act in order to permit the
Prospectus forming a part thereof to be usable by Shelf Holders until the
earliest of (i) the date as of which all Registrable Securities have been sold
pursuant to the Shelf Registration Statement or another Registration Statement
filed under the Securities Act (but in no event prior to the applicable period
referred to in Section 4(3) of the Securities Act and Rule 174 thereunder),
(ii) the date as of which each of the Shelf Holders is permitted to sell its
Registrable Securities without Registration pursuant to Rule 144 without volume
limitation or other restrictions on transfer thereunder and (iii) such shorter
period as the Participating Sponsors with respect to such Shelf Registration
shall agree in writing (such period of effectiveness, the “Shelf Period”).
Subject to Section 2.02(d), the Company shall not be deemed to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Period if the Company voluntarily takes any action or omits to
take any action that would result in Shelf Holders not being able to offer and
sell any Registrable Securities pursuant to such Shelf Registration Statement
during the Shelf Period, unless such action or omission is (x) a Shelf
Suspension permitted pursuant to Section 2.02(d) or (y) required by applicable
law, rule or regulation.

 

13



--------------------------------------------------------------------------------

 

(c) Company Notices. Promptly upon delivery of any Shelf Notice pursuant to
Section 2.02(a) (but in no event more than 5 Business Days thereafter), the
Company shall deliver a written notice of such Shelf Notice to the other Sponsor
and the Company shall include in such Shelf Registration all such Registrable
Securities of such other Sponsor which the Company has received a written
request for inclusion therein within five (5) Business Days after such written
notice is delivered to such other Sponsor. Promptly after delivery of any such
written request by the other Sponsor (but in no event more than ten
(10) Business Days after delivery of the Shelf Notice), the Company shall
deliver a written notice of such Shelf Notice to all Holders other than the
Sponsors (which notice shall specify the Pro Rata Sponsor Shelf Percentage
applicable to such Shelf Registration) and the Company shall include in such
Shelf Registration all such Registrable Securities of such Holders which the
Company has received written requests for inclusion therein within five
(5) Business Days after such written notice is delivered to such Holders (each
such Holder delivering such a request and the other Sponsor if a Participating
Sponsor, together with the Initiating Holder, a “Shelf Holder”); provided that
the Company shall not include in such Shelf Registration Registrable Securities
of any Holder (other than a Sponsor) in an amount in excess of such Holder’s Pro
Rata Shelf Percentage. If the Company is permitted by applicable law, rule or
regulation to add selling stockholders to a Shelf Registration Statement without
filing a post-effective amendment, a Holder may request the inclusion of an
amount of such Holder’s Registrable Securities not to exceed such Holder’s Pro
Rata Shelf Percentage in such Shelf Registration Statement at any time or from
time to time after the filing of a Shelf Registration Statement, and the Company
shall add such Registrable Securities to the Shelf Registration Statement as
promptly as reasonably practicable, and such Holder shall be deemed a Shelf
Holder.

(d) Suspension of Registration. If the Company shall furnish to the Shelf
Holders a certificate signed by the Chief Executive Officer or equivalent senior
executive officer of the Company stating that the continued use of a Shelf
Registration Statement filed pursuant to Section 2.02(a) would require the
Company to make an Adverse Disclosure, then the Company may suspend use of the
Shelf Registration Statement (a “Shelf Suspension”); provided, however, that the
Company, unless otherwise approved in writing by both Sponsors, shall not be
permitted to exercise aggregate Demand Suspensions and Shelf Suspensions more
than twice, or for more than an aggregate of 90 days, in each case, during any
12-month period; provided further that in the event of a Shelf Suspension, such
Shelf Suspension shall terminate at such earlier time as the Company would no
longer be required to make any Adverse Disclosure. Each Shelf Holder shall keep
confidential the fact that a Shelf Suspension is in effect, the certificate
referred to above and its contents unless and until otherwise notified by the
Company, except (A) for disclosure to such Shelf Holder’s employees, agents and
professional advisers who reasonably need to know such information for purposes
of assisting the Holder with respect to its investment in the Company Shares and
agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters are publicly disclosed by
the Company or any of its Subsidiaries or any other Person that, to the actual
knowledge of such Shelf Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries and (D) as required by law,
rule or regulation. In the case of a Shelf Suspension, the Holders agree to
suspend use of the applicable Prospectus and any Issuer Free Writing Prospectus
in connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon delivery of the notice referred to above. The
Company shall immediately notify the Holders upon the termination of any Shelf
Suspension, amend or supplement the Prospectus and any Issuer Free Writing
Prospectus, if necessary, so it does not contain any untrue statement or
omission and furnish to the Shelf Holders such numbers of copies of the
Prospectus and any Issuer Free Writing Prospectus as so amended or supplemented
as the Shelf Holders may reasonably request. The Company agrees, if necessary,
to supplement or make amendments to the Shelf Registration Statement if required
by the registration form used by the Company for the applicable Registration or
by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder, or as may reasonably be
requested by any Sponsor.

 

14



--------------------------------------------------------------------------------

 

(e) Shelf Take-Downs.

(i) An offering or sale of Registrable Securities pursuant to a Shelf
Registration Statement (each, a “Shelf Take-Down”) may be initiated only by the
following Shelf Holders (each, an “Initiating Shelf Take-Down Holder”):
(A) subject to Section 2.11 and subject to the obligation of such Sponsor to
obtain the prior written consent of the other Sponsor if the Restricted Period
has not expired, at any time by either Sponsor or (B) any Shelf Holder that is
not a Sponsor after the Other Restricted Period applicable to such Shelf Holder
has expired. Except as set forth in Section 2.02(e)(iii) with respect to
Marketed Underwritten Shelf Take-Downs, each such Initiating Shelf Take-Down
Holder shall not be required to permit the offer and sale of Registrable
Securities by other Shelf Holders in connection with any such Shelf Take-Down
initiated by such Initiating Shelf Take-Down Holder.

(ii) Subject to Section 2.11, if the Initiating Shelf Take-Down Holder is a
Sponsor and such Initiating Shelf Take-Down Holder elects by written request to
the Company, a Shelf Take-Down shall be in the form of an Underwritten Offering
(an “Underwritten Shelf Take-Down Notice”) and the Company shall amend or
supplement the Shelf Registration Statement for such purpose as soon as
practicable. Such Initiating Shelf Take-Down Holder shall have the right to
select the managing underwriter or underwriters to administer such offering;
provided that such managing underwriter or underwriters shall be reasonably
acceptable to the Company and the other Sponsor if such other Sponsor is
permitted to, and proposes to, sell Registrable Securities pursuant to such
Shelf Take-Down. The provisions of Section 2.01(g) shall apply to any
Underwritten Offering pursuant to this Section 2.02(e).

(iii) If the plan of distribution set forth in any Underwritten Shelf Take-Down
Notice includes a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by the Company and the underwriters over a
period expected to exceed 48 hours (a “Marketed Underwritten Shelf Take-Down”),
promptly upon delivery of such Underwritten Shelf Take-Down Notice (but in no
event more than 3 Business Days thereafter), the Company shall promptly deliver
a written notice (a “Marketed Underwritten Shelf Take-Down Notice”) of such
Marketed Underwritten Shelf Take-Down to all Shelf Holders (other than the
Initiating Shelf Take-Down Holder), and the Company shall include in such
Marketed Underwritten Shelf Take-Down all such Registrable Securities of such
Shelf Holders that are Registered on such Shelf Registration Statement for which
the Company has received written requests, which requests must specify the
aggregate amount of such Registrable Securities of such Holder to be offered and
sold pursuant to such Marketed Underwritten Shelf Take-Down, for inclusion
therein within 3 Business Days after the date that such Marketed Underwritten
Shelf Take-Down Notice has been delivered.

 

15



--------------------------------------------------------------------------------

 

SECTION 2.03. Piggyback Registration.

(a) Participation. If the Company at any time proposes to file a Registration
Statement with respect to any offering of its equity securities for its own
account or for the account of any other Persons (other than (i) a Registration
under Section 2.01 or 2.02, it being understood that this clause (i) does not
limit the rights of Holders to make written requests pursuant to Sections 2.01
or 2.02 or otherwise limit the applicability thereof, (ii) a Registration
Statement on Form S-4 or S-8 (or such other similar successor forms then in
effect under the Securities Act), (iii) a registration of securities solely
relating to an offering and sale to employees, directors or consultants of the
Company or its Subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement, (iv) a registration not otherwise covered by
clause (ii) above pursuant to which the Company is offering to exchange its own
securities for other securities, (v) a Registration Statement relating solely to
dividend reinvestment or similar plans or (vi) a Shelf Registration Statement
pursuant to which only the initial purchasers and subsequent transferees of debt
securities of the Company or any of its Subsidiaries that are convertible or
exchangeable for Company Shares and that are initially issued pursuant to Rule
144A and/or Regulation S (or any successor provisions) of the Securities Act may
resell such notes and sell the Company Shares into which such notes may be
converted or exchanged) (a “Company Public Sale”), then, (A) as soon as
practicable (but in no event less than 30 days prior to the proposed date of
filing of such Registration Statement), the Company shall give written notice of
such proposed filing to the Sponsors, and such notice shall offer each Sponsors
the opportunity to Register under such Registration Statement such number of
Registrable Securities as such Sponsor may request in writing delivered to the
Company within 10 days of delivery of such written notice by the Company
(subject to the obligation of such Sponsor to obtain the prior written consent
of the other Sponsor if the Restricted Period will not have expired at the time
of the filing of the applicable Registration Statement with the SEC), and
(B) subject to Section 2.03(c), as soon as practicable after the expiration of
such 10-day period (but in no event less than 15 days prior to the proposed date
of filing of such Registration Statement), the Company shall give written notice
of such proposed filing to the Holders (other than the Sponsors), and such
notice shall offer each such Holder the opportunity to Register under such
Registration Statement such number of Registrable Securities as such Holder may
request in writing within 10 days of delivery of such written notice by the
Company. Subject to Sections 2.03(b) and (c), the Company shall include in such
Registration Statement all such Registrable Securities that are requested by
Holders to be included therein in compliance with the immediately foregoing
sentence (a “Piggyback Registration”); provided that if at any time after giving
written notice of its intention to Register any equity securities and prior to
the effective date of the Registration Statement filed in connection with such
Piggyback Registration, the Company shall determine for any reason not to
Register or to delay Registration of the equity securities covered by such
Piggyback Registration, the Company shall give written notice of such
determination to each Holder that had requested to Register its, his or her
Registrable Securities in such Registration Statement and, thereupon, (1) in the
case of a determination not to Register, shall be relieved of its obligation to
Register any Registrable Securities in connection with such Registration (but
not from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of the Sponsors to request
that such Registration be effected as a Demand Registration under Section 2.01,
and (2) in the case of a determination to delay Registering, in the absence of a
request by the Sponsors to request that such Registration be effected as a
Demand Registration under Section 2.01, shall be permitted to delay Registering
any Registrable Securities, for the same period as the delay in Registering the
other equity securities covered by such Piggyback Registration. If the offering
pursuant to such Registration Statement is to be underwritten, the Company shall
so advise the Holders as a part of the written notice given pursuant this
Section 2.03(a), and each Holder making a request for a Piggyback Registration
pursuant to this Section 2.03(a) must, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such Underwritten Offering, subject to the conditions
of Section 2.03(b) and (c). If the offering pursuant to such Registration
Statement is to be on any other basis, the Company shall so advise the Holders
as part of the written notice given pursuant to this Section 2.03(a), and each
Holder making a request for a Piggyback Registration pursuant to this
Section 2.03(a) must, and the Company shall make such arrangements so that each
such Holder may, participate in such offering on such basis, subject to the
conditions of Section 2.03(b) and (c). Each Holder shall be permitted to
withdraw all or part of its Registrable Securities from a Piggyback Registration
at any time prior to the effectiveness of such Registration Statement.

 

16



--------------------------------------------------------------------------------

 

(b) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their opinion, the number of securities which such Holders and any other
Persons intend to include in such offering exceeds the number which can be sold
in such offering without being likely to have a significant adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be (i) first, 100% of the securities that the Company or (subject to
Section 2.07) any Person (other than a Holder) exercising a contractual right to
demand Registration, as the case may be, proposes to sell, and (ii) second, and
only if all the securities referred to in clause (i) have been included, the
number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect in
such Registration, with such number to be allocated pro rata among such Holders
(including any Sponsor so long as such Sponsor is a Holder) that have requested
to participate in such Registration based on the relative number of Registrable
Securities then held by each such Holder (provided that any securities thereby
allocated to a Holder that exceed such Holder’s request shall be reallocated
among the remaining requesting Holders in like manner) and (iii) third, and only
if all of the Registrable Securities referred to in clause (ii) have been
included in such Registration, any other securities eligible for inclusion in
such Registration that, in the opinion of the managing underwriter or
underwriters, can be sold without having such adverse effect in such
Registration.

(c) Restrictions on Non-Sponsor Holders. Notwithstanding any provisions
contained herein, Holders other than the Sponsors shall not be able to exercise
the right to a Piggyback Registration unless at least one Sponsor exercises its
rights with respect to such Piggyback Registration.

 

17



--------------------------------------------------------------------------------

 

(d) No Effect on Demand Registrations. No Registration of Registrable Securities
effected pursuant to a request under this Section 2.03 shall be deemed to have
been effected pursuant to Sections 2.01 or 2.02 or shall relieve the Company of
its obligations under Sections 2.01 or 2.02.

SECTION 2.04. Black-out Periods.

(a) Black-out Periods for Holders. In the event of a Company Public Sale of the
Company’s equity securities in an Underwritten Offering, each of the Holders
agree, if requested by the managing underwriter or underwriters in such
Underwritten Offering (and, with respect to a Company Public Sale other than the
IPO, if and only if both Sponsors agree to such request), not to (1) offer for
sale, sell, pledge, or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any Company Shares (including
Company Shares that may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the SEC and Company Shares that may
be issued upon exercise of any options or warrants) or securities convertible
into or exercisable or exchangeable for Company Shares, (2) enter into any swap
or other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of Company Shares, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Company Shares or other securities, in cash or otherwise, (3) make
any demand for or exercise any right or cause to be filed a Registration
Statement, including any amendments thereto, with respect to the registration of
any Company Shares or securities convertible into or exercisable or exchangeable
for Company Shares or any other securities of the Company or (4) publicly
disclose the intention to do any of the foregoing, in each case, during the
period beginning 7 days before and ending 180 days (in the event of the IPO) or
90 days (in the event of any other Company Public Sale) (or, in each case, such
other period as may be reasonably requested by the Company or the managing
underwriter or underwriters to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in the FINRA rules or any successor provisions or amendments thereto)
after the date of the underwriting agreement entered into in connection with
such Company Public Sale, to the extent timely notified in writing by the
Company or the managing underwriter or underwriters; provided, that no Holder
shall be subject to any such black-out period of longer duration than that
applicable to any Sponsor or any other Holder. If requested by the managing
underwriter or underwriters of any such Public Company Sale (and, with respect
to any such Company Public Sale other than the IPO, if and only if both Sponsors
agree to such request), the Holders shall execute a separate agreement to the
foregoing effect. The Company may impose stop-transfer instructions with respect
to the Company Shares (or other securities) subject to the foregoing restriction
until the end of the period referenced above.

 

18



--------------------------------------------------------------------------------

 

(b) Black-out Period for the Company and Others. In the case of an offering of
Registrable Securities pursuant to Section 2.01 or 2.02 that is a Marketed
Underwritten Offering, the Company and each of the Holders agree, if requested
by a Participating Sponsor or the managing underwriter or underwriters with
respect to such Marketed Underwritten Offering, not to (1) offer for sale, sell,
pledge, or otherwise dispose of (or enter into any transaction or device that is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of) any Company Shares (including Company Shares that may
be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the SEC and Company Shares that may be issued upon
exercise of any options or warrants) or securities convertible into or
exercisable or exchangeable for Company Shares, (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Company Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Company Shares or other securities, in cash or otherwise, (3) make any demand
for or exercise any right or cause to be filed a Registration Statement,
including any amendments thereto, with respect to the registration of any
Company Shares or securities convertible into or exercisable or exchangeable for
Company Shares or any other securities of the Company or (4) publicly disclose
the intention to do any of the foregoing, in each case, during the period
beginning 7 days before, and ending 90 days (or such lesser period as may be
agreed by a Participating Sponsor or, if applicable, the managing underwriter or
underwriters) (or such other period as may be reasonably requested by a
Participating Sponsor or the managing underwriter or underwriters to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports and (ii) analyst recommendations and opinions, including, but not
limited to, the restrictions contained in the FINRA rules or any successor
provisions or amendments thereto) after, the date of the underwriting agreement
entered into in connection with such Marketed Underwritten Offering, to the
extent timely notified in writing by a Participating Sponsor or the managing
underwriter or underwriters, as the case may be; provided that no Holder shall
be subject to any such black-out period of longer duration than that applicable
to any Sponsor or any other Holder. Notwithstanding the foregoing, the Company
may effect a public sale or distribution of securities of the type described
above and during the periods described above if such sale or distribution is
made pursuant to Registrations on Form S-4 or S-8 or any successor form to such
Forms or as part of any Registration of securities for offering and sale to
employees, directors or consultants of the Company and its Subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement. The
Company agrees to use its reasonable best efforts to obtain from each holder of
restricted securities of the Company which securities are the same as or similar
to the Registrable Securities being Registered, or any restricted securities
convertible into or exchangeable or exercisable for any of such securities, an
agreement not to effect any public sale or distribution of such securities
during any such period referred to in this paragraph, except as part of any such
Registration, if permitted. Without limiting the foregoing (but subject to
Section 2.07), if after the date hereof either the Company, Holdings or IDC
grants any Person (other than a Holder) any rights to demand or participate in a
Registration, each of the Company, Holdings and IDC agrees that the agreement
with respect thereto shall include such Person’s agreement to comply with any
black-out period required by this Section as if it were a Holder hereunder. If
requested by the managing underwriter or underwriters of any such Marketed
Underwritten Offering, the Holders shall execute a separate agreement to the
foregoing effect. The Company may impose stop-transfer instructions with respect
to the Company Shares (or other securities) subject to the foregoing restriction
until the end of the period referenced above.

 

19



--------------------------------------------------------------------------------

 

SECTION 2.05. Registration Procedures.

(a) In connection with the Company’s Registration obligations under Sections
2.01, 2.02 and 2.03 and subject to the applicable terms and conditions set forth
therein, the Company shall use its reasonable best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith the Company shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Sponsors, if any, copies of all
documents prepared to be filed, which documents shall be subject to the review
of such underwriters and the Participating Sponsors and their respective counsel
and (y) except in the case of a Registration under Section 2.03, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which either Participating Sponsor or the underwriters, if any, shall reasonably
object;

(ii) as promptly as practicable file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by the SEC to be filed therewith, and use its reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act as soon as practicable;

(iii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Issuer Free Writing Prospectus as may be (x) reasonably
requested by any Participating Sponsor, (y) reasonably requested by any other
Participating Holder (to the extent such request relates to information relating
to such Holder), or (z) necessary to keep such Registration effective for the
period of time required by this Agreement, and comply with provisions of the
applicable securities laws with respect to the sale or other disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

(iv) notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC or any
other regulatory authority preventing or suspending the use of any preliminary
or final Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;

 

20



--------------------------------------------------------------------------------

 

(v) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein (in the case of
such Prospectus, any preliminary Prospectus or any Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

(vi) use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus;

(vii) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to the applicable Registration Statement
such information as the managing underwriter or underwriters and the
Participating Sponsor(s) agree should be included therein relating to the plan
of distribution with respect to such Registrable Securities, and make all
required filings of such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment as soon as reasonably practicable after being
notified of the matters to be incorporated in such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment;

(viii) furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

21



--------------------------------------------------------------------------------

 

(ix) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Issuer Free Writing Prospectus and any amendment or supplement
thereto as such Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus, any Issuer
Free Writing Prospectus and any amendment or supplement thereto by such Holder
and the underwriters, if any, in connection with the offering and sale of the
Registrable Securities thereby) and such other documents as such Holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such Holder or underwriter;

(x) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(c) or 2.02(b), whichever is applicable, provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to taxation or general service of process in any such jurisdiction where it is
not then so subject;

(xi) cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least 2 Business Days prior to any sale of Registrable Securities to
the underwriters;

(xii) use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(xiii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

(xiv) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

 

22



--------------------------------------------------------------------------------

 

(xv) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any Participating
Sponsor or the managing underwriter or underwriters, if any, reasonably request
in order to expedite or facilitate the registration and disposition of such
Registrable Securities;

(xvi) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Holders or underwriters, as the case may be, and their
respective counsel;

(xvii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(xviii) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;

(xix) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xx) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xxi) use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Company Shares are then listed or quoted and on each
inter-dealer quotation system on which any of the Company Shares are then
quoted;

 

23



--------------------------------------------------------------------------------

 

(xxii) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any Participating Sponsor, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by such Sponsor(s) or any such underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and cause
all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility; provided that any such Person gaining access to
information regarding the Company pursuant to this Section 2.05(a)(xxii) shall
agree to hold in strict confidence and shall not make any disclosure or use any
information regarding the Company that the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless
(w) the release of such information is requested or required by law or by
deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process, (x) such information is or
becomes publicly known other than through a breach of this or any other
agreement of which such Person has actual knowledge, (y) such information is or
becomes available to such Person on a non-confidential basis from a source other
than the Company or (z) such information is independently developed by such
Person; and

(xxiii) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto.

(b) The Company may require each Participating Holder to furnish to the Company
such information regarding the distribution of such securities and such other
information relating to such Holder and its ownership of Registrable Securities
as the Company may from time to time reasonably request in writing. Each
Participating Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

(c) Each Participating Holder agrees that, upon delivery of any notice by the
Company of the happening of any event of the kind described in
Section 2.05(a)(iv)(C), (D), or (E) or Section 2.05(a)(v), such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until (i) such Holder’s receipt of the copies of the
supplemented or amended Prospectus or Issuer Free Writing Prospectus
contemplated by Section 2.05(a)(v), (ii) such Holder is advised in writing by
the Company that the use of the Prospectus or Issuer Free Writing Prospectus, as
the case may be, may be resumed, (iii) such Holder is advised in writing by the
Company of the termination, expiration or cessation of such order or suspension
referenced in Section 2.05(a)(iv)(C) or (E) or (iv) such Holder is advised in
writing by the Company that the representations and warranties of the Company in
such applicable underwriting agreement are true and correct in all material
respects. If so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus or any Issuer Free Writing
Prospectus covering such Registrable Securities current at the time of delivery
of such notice. In the event the Company shall give any such notice, the period
during which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus or Issuer
Free Writing Prospectus contemplated by Section 2.05(a)(v) or is advised in
writing by the Company that the use of the Prospectus or Issuer Free Writing
Prospectus may be resumed.

 

24



--------------------------------------------------------------------------------

 

SECTION 2.06. Underwritten Offerings.

(a) Demand and Shelf Registrations. If requested by the underwriters for any
Underwritten Offering requested by any Sponsor pursuant to a Registration under
Section 2.01 or Section 2.02, the Company shall enter into an underwriting
agreement with such underwriters for such offering, such agreement to be
reasonably satisfactory in substance and form to the Company, the Participating
Sponsor(s) and the underwriters, and to contain such representations and
warranties by the Company and such other terms as are generally prevailing in
agreements of that type, including indemnities no less favorable to the
recipient thereof than those provided in Section 2.09. The Participating
Sponsors shall cooperate with the Company in the negotiation of such
underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof. The Participating Holders
shall be parties to such underwriting agreement, which underwriting agreement
shall (i) contain such representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
Participating Holders as are customarily made by issuers to selling stockholders
in secondary underwritten public offerings and (ii) provide that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Participating Holders. Any such Participating Holder shall not be required
to make any representations or warranties to or agreements with the Company or
the underwriters in connection with such underwriting agreement other than
representations, warranties or agreements regarding such Participating Holder,
such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, enforceability of the applicable
underwriting agreement as against such Participating Holder, receipt of all
consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities and any other
representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s gross proceeds from such Underwritten
Offering (less underwriting discounts and commissions).

(b) Piggyback Registrations. If the Company proposes to register any of its
securities under the Securities Act as contemplated by Section 2.03 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.03 and subject to the provisions of Sections 2.03(b) and (c), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration. The Participating Holders shall be parties to the underwriting
agreement between the Company and such underwriters, which underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
Participating Holders as are customarily made by issuers to selling stockholders
in secondary underwritten public offerings and (ii) provide that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Participating Holders. Any such Participating Holder shall not be required
to make any representations or warranties to, or agreements with the Company or
the underwriters in connection with such underwriting agreement other than
representations, warranties or agreements regarding such Participating Holder,
such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Holder’s intended method of distribution, absence of liens with respect to the
Registrable Securities, enforceability of the applicable underwriting agreement
as against such Participating Holder, receipt of all consents and approvals with
respect to the entry into such underwriting agreement and the sale of such
Registrable Securities or any other representations required to be made by such
Participating Holder under applicable law, rule or regulation, and the aggregate
amount of the liability of such Participating Holder in connection with such
underwriting agreement shall not exceed such Participating Holder’s net proceeds
from such Underwritten Offering.

 

25



--------------------------------------------------------------------------------

 

(c) Participation in Underwritten Registrations. Subject to the provisions of
Sections 2.06(a) and (b) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

(d) Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 2.01 or 2.02, the price, underwriting discount and other financial
terms for the Registrable Securities shall be determined by the Participating
Sponsor(s) in such Registration. In addition, in the case of any Underwritten
Offering, each of the Holders may withdraw their request to participate in the
registration pursuant to Section 2.01, 2.02 or 2.03 after being advised of such
price, discount and other terms and shall not be required to enter into any
agreements or documentation that would require otherwise. Notwithstanding the
foregoing, if, at the time of the Underwritten Offering, a Holder is an Approved
Holder, in connection with the consummation of the Underwritten Offering,
reasonably in advance of consummation of the Underwritten Offering, the Approved
Holder shall have the right to transfer the Registrable Securities that could
otherwise be included in such Underwritten Offering on behalf of such Approved
Holder, to a partnership, corporation, limited liability company or similar
entity (a “Special Purpose Vehicle”) that is both (a) able to participate
directly in the Underwritten Offering on the same terms and conditions set forth
in this Agreement applicable to the Approved Holder and at the same time as the
other Holders participating in such Underwritten Offering, including this
Section 2.06(d), and (b) whose managing member, general partner or similar
governing body is either (1) one or both of the Sponsors, (2) a Permitted
Transferee of such Approved Holder, (3) a third party acceptable to each of the
Sponsors or (4) an Initial Co-Invest Shareholder (as such term is defined in the
Parent Shareholders Agreement). The Company and the Sponsors shall cooperate
with the Approved Holder to effect the transfer to the Special Purpose
Vehicle. Each of the Holders agrees that the Company and the Sponsors shall have
the right to implement procedures, transfers or other terms and conditions as
may be agreed to between the Company and the Sponsors in order to give effect to
the provisions of this Section 2.06(d) so that none of the Approved Holder, the
Company or the Other Holders are any worse off or better off than had the
Approved Holder been able to directly participate in the Underwritten Offering
had its indemnification obligations not been limited or prohibited by applicable
state law. The Company and the Sponsors will consult with the Approved Holder in
good faith to the extent such procedures relate to the Approved Holder. Further,
the Approved Holder agrees that if such Underwritten Offering is not
consummated, the Approved Holder shall cooperate with the Company and the
Sponsors (A) to promptly transfer back to such Approved Holder (or to another
Affiliate of such Approved Holder) the Registrable Securities transferred to the
Special Purpose Vehicle and (B) if such Special Purpose Vehicle’s managing
member, general partner or similar governing body is one or both of the
Sponsors, to liquidate, dissolve or otherwise unwind such Special Purpose
Vehicle; provided, that any such Transfer back to the Approved Holder or
liquidation, dissolution or unwinding of the Special Purpose Vehicle shall not
affect this Section 2.06(d), which shall continue in full force and effect.

 

26



--------------------------------------------------------------------------------

 

SECTION 2.07. No Inconsistent Agreements; Additional Rights. The Company is not
currently a party to, and shall not hereafter enter into without the prior
written consent of the Sponsors, any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders by this Agreement,
including allowing any other holder or prospective holder of any securities of
the Company (a) registration rights in the nature or substantially in the nature
of those set forth in Section 2.01, Section 2.02 or Section 2.03 that would have
priority over the Registrable Securities with respect to the inclusion of such
securities in any Registration (except to the extent such registration rights
are solely related to registrations of the type contemplated by
Section 2.03(a)(ii) through (iv)) or (ii) demand registration rights in the
nature or substantially in the nature of those set forth in Section 2.01 or
Section 2.02 that are exercisable prior to such time as the Sponsors can first
exercise their rights under Section 2.01 or Section 2.02.

SECTION 2.08. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC, FINRA and if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in Rule 2720 of the National Association of Securities
Dealers, Inc. (or any successor provision), and of its counsel, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including fees and disbursements of counsel for the underwriters in
connection with “Blue Sky” qualifications of the Registrable Securities),
(iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing Prospectuses and Issuer Free Writing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) all applicable rating agency fees with respect to the
Registrable Securities, (viii) all reasonable fees and disbursements of one
legal counsel (the “Majority Holder Counsel”) and one accounting firm as
selected by the holders of a majority of the Registrable Securities included in
such Registration, (ix) if any of the Sponsors are selling Registrable
Securities pursuant to such Registration and are not represented by the Majority
Holder Counsel, the reasonable fees and disbursements of separate law firms of
SLP or WP, as applicable, (x) any reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, (xi) all fees
and expenses of any special experts or other Persons retained by the Company in
connection with any Registration, (xii) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), (xiii) all expenses related to the “road-show” for
any Underwritten Offering, including all travel, meals and lodging and (xiv) any
other fees and disbursements customarily paid by the issuers of securities. All
such expenses are referred to herein as “Registration Expenses.” The Company
shall not be required to pay any underwriting discounts and commissions and
transfer taxes, if any, attributable to the sale of Registrable Securities.

 

27



--------------------------------------------------------------------------------

 

SECTION 2.09. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each of the Holders, each of
their respective direct or indirect partners, members or shareholders and each
of such partner’s, member’s or shareholder’s partners members or shareholders
and, with respect to all of the foregoing Persons, each of their respective
Affiliates, employees, directors, officers, trustees or agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Persons and each of their respective Representatives from and against any and
all losses, penalties, judgments, suits, costs, claims, damages, liabilities and
expenses, joint or several (including reasonable costs of investigation and
legal expenses) (each, a “Loss” and collectively “Losses”) arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Securities
were Registered under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment or supplement thereto or
any documents incorporated by reference therein), any Issuer Free Writing
Prospectus or amendment or supplement thereto, or any other disclosure document
produced by or on behalf of the Company or any of its Subsidiaries including
reports and other documents filed under the Exchange Act, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made) not misleading, (iii) any violation or
alleged violation by the Company of any federal, state or common law rule or
regulation applicable to the Company or any of its Subsidiaries in connection
with any such registration, qualification, compliance or sale of Registrable
Securities, (iv) any failure to register or qualify Registrable Securities in
any state where the Company or its agents have affirmatively undertaken or
agreed in writing that the Company (the undertaking of any underwriter being
attributed to the Company) will undertake such registration or qualification on
behalf of the Holders of such Registrable Securities (provided that in such
instance the Company shall not be so liable if it has undertaken its reasonable
best efforts to so register or qualify such Registrable Securities) or (v) any
actions or inactions or proceedings in respect of the foregoing whether or not
such indemnified party is a party thereto, and the Company will reimburse, as
incurred, each such Holder and each of their respective direct or indirect
partners, members or shareholders and each of such partner’s, member’s or
shareholder’s partners members or shareholders and, with respect to all of the
foregoing Persons, each of their respective Affiliates, employees, directors,
officers, trustees or agents and controlling Persons and each of their
respective Representatives, for any legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action; provided, that the Company shall not be liable to
any particular indemnified party to the extent that any such Loss arises out of
or is based upon (A) an untrue statement or alleged untrue statement or omission
or alleged omission made in any such Registration Statement or other document in
reliance upon and in conformity with written information furnished to the
Company by such indemnified party expressly for use in the preparation thereof
or (B) an untrue statement or omission in a preliminary Prospectus relating to
Registrable Securities, if a Prospectus (as then amended or supplemented) that
would have cured the defect was furnished to the indemnified party from whom the
Person asserting the claim giving rise to such Loss purchased Registrable
Securities at least 5 days prior to the written confirmation of the sale of the
Registrable Securities to such Person and a copy of such Prospectus (as amended
and supplemented) was not sent or given by or on behalf of such indemnified
party to such Person at or prior to the written confirmation of the sale of the
Registrable Securities to such Person. This indemnity shall be in addition to
any liability the Company may otherwise have. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Holder or any indemnified party and shall survive the transfer of such
securities by such Holder. The Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the indemnified parties.

 

28



--------------------------------------------------------------------------------

 

(b) Indemnification by the Participating Holders. Each Participating Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any Losses resulting
from (i) any untrue statement of a material fact in any Registration Statement
under which such Registrable Securities were Registered under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment or supplement thereto or any documents incorporated by reference
therein) or any Issuer Free Writing Prospectus or amendment or supplement
thereto, or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or Issuer Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, in each case to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by such Holder to the Company
specifically for inclusion in such Registration Statement and has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting the claim, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) was made in such Registration
Statement, prospectus, offering circular, free writing prospectus or other
document, in reliance upon and in conformity with written information furnished
to the Company by such Holder expressly for use therein. In no event shall the
liability of such Holder hereunder be greater in amount than the dollar amount
of the gross proceeds (less underwriting discounts and commissions) received by
such Holder under the sale of Registrable Securities giving rise to such
indemnification obligation. The Company shall be entitled to receive indemnities
from underwriters, selling brokers, dealer managers and similar securities
industry professionals participating in the distribution, to the same extent as
provided above (with appropriate modification) with respect to information
furnished in writing by such Persons specifically for inclusion in any
Prospectus, Issuer Free Writing Prospectus or Registration Statement.

 

29



--------------------------------------------------------------------------------

 

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 2.09 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after delivery of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action, consent to
entry of any judgment or enter into any settlement, in each case without the
prior written consent of the indemnified party, unless the entry of such
judgment or settlement (i) includes as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of an unconditional
release from all liability in respect to such claim or litigation and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of such indemnified party, and provided that any sums
payable in connection with such settlement are paid in full by the indemnifying
party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld. It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 2.09(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties, or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

 

30



--------------------------------------------------------------------------------

 

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 2.09 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party or parties on the other hand in connection with
the acts, statements or omissions that resulted in such losses, as well as any
other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 2.09(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.09(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 2.09(a)
and 2.09(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.09(d), in connection with any
Registration Statement filed by the Company, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the gross
proceeds (less underwriting discounts and commissions) received by such Holder
under the sale of Registrable Securities giving rise to such contribution
obligation less any amount paid by such Holders pursuant to Section 2.09(b). If
indemnification is available under this Section 2.09, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Sections
2.09(a) and 2.09(b) hereof without regard to the provisions of this
Section 2.09(d).

(e) No Exclusivity. The remedies provided for in this Section 2.09 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.

(f) Survival. The indemnities provided in this Section 2.09 shall survive the
transfer of any Registrable Securities by such Holder.

 

31



--------------------------------------------------------------------------------

 

SECTION 2.10. Rules 144 and 144A and Regulation S. The Company covenants that it
will file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
reasonable request of the Sponsor, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144, 144A
or Regulation S under the Securities Act), and it will take such further action
as either Sponsor may reasonably request, all to the extent required from time
to time to enable the Holders, following the IPO, to sell Registrable Securities
without Registration under the Securities Act within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of a
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

SECTION 2.11. Limitation on Registrations and Underwritten Offerings.

(a) Notwithstanding the rights and obligations set forth in Sections 2.01 and
2.02, in no event shall the Company be obligated to take any action to effect
any Demand Registration or any Marketed Underwritten Shelf Take-Down:

(i) at the request of WP (and its Affiliates and Permitted Assignees) after the
Company has effected such number of Demand Registrations and/or Marketed
Underwritten Shelf Take-Downs at the request of WP and its Affiliates and
Permitted Assignees equal to the number of WP Sponsor Registration Demands;
provided, however, that a Demand Registration and/or a Marketed Underwritten
Shelf Take-Down shall not be deemed to have been effected solely for purposes of
this Section 2.11(a)(i), if both Sponsors are Participating Sponsors in such
Demand Registration or sell Registrable Securities in such Marketed Underwritten
Shelf Take-Down, as applicable; provided, further, however, that the first
Marketed Underwritten Shelf Take-Down initiated by WP (or its Affiliates and
Permitted Assignees) from any Shelf Registration Statement previously requested
by WP (or its Affiliates and Permitted Assignees), shall not be deemed to be,
solely for purposes of this Section 2.11(a)(i), a Marketed Underwritten Shelf
Take-Down; and

(ii) at the request of SLP (and its Affiliates and Permitted Assignees) after
the Company has effected such number of Demand Registrations and/or Marketed
Underwritten Shelf Take-Downs at the request of SLP and its Affiliates and
Permitted Assignees equal to the number of SLP Sponsor Registration Demands;
provided, however, that a Demand Registration and/or a Marketed Underwritten
Shelf Take-Down shall not be deemed to have been effected solely for purposes of
this Section 2.11(a)(ii), if both Sponsors are Participating Sponsors in such
Demand Registration or sell Registrable Securities in such Marketed Underwritten
Shelf Take-Down, as applicable; provided, further, however, that the first
Marketed Underwritten Shelf Take-Down initiated by SLP (or its Affiliates and
Permitted Assignees) in respect of any Shelf Registration Statement previously
requested by SLP (or its Affiliates and Permitted Assignees), shall not be
deemed to be, solely for purposes of this Section 2.11(a)(ii), a Marketed
Underwritten Shelf Take-Down.

(b) Notwithstanding the rights and obligations set forth in Sections 2.01 and
2.02, in no event shall the Company be obligated to take any action to
(i) effect more than one Marketed Underwritten Offering in any consecutive
90-day period without the consent of both Sponsors or (ii) effect any
Underwritten Offering unless the Sponsor initiating such Underwritten Offering
proposes to sell Registrable Securities in such Underwritten Offering having a
reasonably anticipated net aggregate price (after deduction of underwriter
commissions and offering expenses) of at least $50,000,000 or 100% of the
Registrable Securities then held by such Sponsor (if the value of such
Registrable Securities is reasonably anticipated to have a net aggregate price
of less than $50,000,000).

 

32



--------------------------------------------------------------------------------

 

(c) For purposes of this Agreement:

(i) “SLP Sponsor Registration Demands” means the number, which shall be
determined immediately following the consummation of the IPO, of Sponsor
Registration Demands attributable to SLP and its Affiliates.

(ii) “Sponsor Registration Demands” means, with respect to either Sponsor, a
number (rounded up to the nearest whole integer) equal to the greater of
(x) (I) a fraction (expressed as a percentage), the numerator of which is the
aggregate number of Company Shares (on an as exercised and fully diluted basis)
held by such Sponsor and its Affiliates immediately following the IPO and the
denominator of which is the aggregate number of Company Shares (on an as
exercised and fully diluted basis) outstanding immediately following the IPO
divided by (II) 7.5% and (y) two (2).

(iii) “WP Sponsor Registration Demands” means the number, which shall be
determined immediately following the consummation of the IPO, of Sponsor
Registration Demands attributable to WP and its Affiliates.

SECTION 2.12. Clear Market. With respect to any Underwritten Offerings of
Registrable Securities by the Sponsors (each a “Sponsor Underwritten Offering”),
the Company agrees not to effect (other than pursuant to the Registration
applicable to such Sponsor Underwritten Offering, pursuant to a Special
Registration or pursuant to the exercise by the other Sponsor of any of its
rights under Section 2.01 or Section 2.02) any public sale or distribution, or
to file any Registration Statement (other than pursuant to the Registration
applicable to such Sponsor Underwritten Offering, pursuant to a Special
Registration or pursuant to the exercise by the other Sponsor of any of its
rights under Section 2.01 or Section 2.02) covering any of its equity securities
or any securities convertible into or exchangeable or exercisable for such
securities, during the period not to exceed ten (10) days prior and sixty
(60) days following the effective date of such offering or such longer period up
to ninety (90) days as may be requested by the managing underwriter for such
Sponsor Underwritten Offering. “Special Registration” means the registration of
(A) equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or Form S-8 (or successor form) or (B) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, employees, consultants, customers, lenders or vendors of the Company
or its Subsidiaries or in connection with dividend reinvestment plans.

SECTION 2.13. In-Kind Distributions. If any Holder seeks to effectuate an
in-kind distribution of all or part of its Company Shares to its direct or
indirect equityholders, the Company will, subject to applicable lockups pursuant
to Section 2.04, reasonably cooperate with and assist such Holder, such
equityholders and the Company’s transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Holder (including the
delivery of instruction letters by the Company or its counsel to the Company’s
transfer agent and the delivery of Company Shares without restrictive legends,
to the extent no longer applicable).

 

33



--------------------------------------------------------------------------------

 

ARTICLE III

MISCELLANEOUS

SECTION 3.01. Term. This Agreement shall terminate with respect to any Holder
(a) with the prior written consent of the Sponsors in connection with the
consummation of a Change of Control or (b) at such time as such Holder does not
beneficially own any Registrable Securities. In addition, unless earlier
terminated pursuant to the immediately preceding sentence, this Agreement shall
terminate with respect to each Initial Co-Investor Holder (and its Permitted
Assignees) on the latest of (x) the two year anniversary of the consummation of
the IPO, (y) the expiration of the Other Restricted Period and (z) the date on
which such Holder’s Registrable Securities would be freely tradable by such
Holder without restriction on the basis of volume limitations under Rule 144.
Notwithstanding the foregoing, the provisions of Sections 2.09, 2.10 and 2.13
and all of this Article III shall survive any such termination. Upon the written
request of the Company, each Holder agrees to promptly deliver a certificate to
the Company setting forth the number of Registrable Securities then beneficially
owned by such Holder.

SECTION 3.02. Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

SECTION 3.03. Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.

 

34



--------------------------------------------------------------------------------

 

SECTION 3.04. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be deemed to have been given (a) when personally
delivered, (b) when transmitted via facsimile to the number set out below or on
Schedule A, as applicable, if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(c) the day following the day (except if not a Business Day then the next
Business Day) on which the same has been delivered prepaid to a reputable
national overnight air courier service, (d) when transmitted via email
(including via attached pdf document) to the email address set out below or on
Schedule A, as applicable, if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid) or
(e) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties as applicable, at the address, facsimile number or email address set
forth on Schedule A (or such other address, facsimile number or email address as
such Holder may specify by notice to the Company in accordance with this
Section 3.04) and the Company at the following addresses:

 

To the Company, Holdings or IDC:

 

and

 

with copies (which shall not constitute notice) to:

and to:

 

35



--------------------------------------------------------------------------------

 

To WP:

with a copy (which shall not constitute notice) to:   

 

To SLP:   

 

with a copy (which shall not constitute notice) to:   

SECTION 3.05. Publicity and Confidentiality. Each of the parties hereto shall
keep confidential this Agreement and the transactions contemplated hereby, and
any nonpublic information received pursuant hereto, and shall not disclose,
issue any press release or otherwise make any public statement relating hereto
or thereto without the prior written consent of the Sponsors unless so required
by applicable law or any governmental authority; provided that no such written
consent shall be required (and each party shall be free to release such
information) for disclosures (a) to each party’s partners, members, advisors,
employees, agents, accountants, trustee, attorneys, Affiliates and investment
vehicles managed or advised by such party or the partners, members, advisors,
employees, agents, accountants, trustee or attorneys of such Affiliates or
managed or advised investment vehicles, in each case so long as such Persons
agree to keep such information confidential or (b) to the extent required by
law, rule or regulation.

 

36



--------------------------------------------------------------------------------

 

SECTION 3.06. Amendment. The terms and provisions of this Agreement may only be
amended, modified or waived at any time and from time to time by a writing
executed by the Company and each Sponsor (for so long as such Sponsor holds any
Registrable Securities); provided that (a) any amendment, modification or waiver
that would, by its terms, be materially adverse to the rights, benefits and
obligations of any Initial Co-Investor Holder relative to the other Initial
Co-Investor Holders shall require the prior written consent of such Initial
Co-Investor Holder and (b) any amendment, modification or waiver that would, by
its terms, be materially and disproportionately adverse to the Initial
Co-Investor Holders as a group as compared to the Sponsors shall require the
prior written consent of such Initial Co-Investor Holders holding at any time
(i) prior to an IPO, a majority of the Membership Units (as defined in the
Co-Investor Agreement) held by the Initial Co-Investor Holders or (ii) following
an IPO, a majority of the Registrable Securities held by the Initial Co-Investor
Holders; provided that the immediately foregoing clause (b) shall not apply with
respect to amendments, modifications or waivers of provisions of this Agreement
to the extent that they are not available to, or do not apply to, any Initial
Co-Investor Holder.

SECTION 3.07. Successors, Assigns and Transferees. Each party may assign all or
a portion of its rights hereunder to any Person to which such party Transfers
(as defined in the Company Shareholders Agreement) all or any of its Registrable
Securities and to any Person that acquires Registrable Securities, in each case
in compliance with the terms of the Company Shareholders Agreement or in
compliance with the terms of any Co-Invest Agreement (collectively, “Permitted
Assignees”); provided that such Transferee shall only be admitted as a party
hereunder upon its, his or her execution and delivery of a joinder agreement, in
form and substance acceptable to the Sponsors, agreeing to be bound by the terms
and conditions of this Agreement as if such Person were a party hereto (together
with any other documents the Sponsors determine are necessary to make such
Person a party hereto), whereupon such Person will be treated as a Holder for
all purposes of this Agreement, with the same rights, benefits and obligations
hereunder as the Transferring Holder with respect to the Transferred Registrable
Securities (except that if the Transferee was a Holder prior to such Transfer,
such Transferee shall have the same rights, benefits and obligations with
respect to the such Transferred Registrable Securities as were applicable to
Registrable Securities held by such Transferee prior to such Transfer).

SECTION 3.08. Binding Effect. Except as otherwise provided in this Agreement,
the terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

SECTION 3.09. Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person not a party
hereto (other than those Persons entitled to indemnity or contribution under
Section 2.09, each of whom shall be a third party beneficiary thereof) any
right, remedy or claim under or by virtue of this Agreement.

 

37



--------------------------------------------------------------------------------

 

SECTION 3.10. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF DELAWARE OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE U.S. DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

SECTION 3.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 3.11.

SECTION 3.12. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 3.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

SECTION 3.14. Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

SECTION 3.15. Joinder. Any Person that holds Company Shares may, with the prior
written consent of both Sponsors, be admitted as a party to this Agreement upon
its execution and delivery of a joinder agreement, in form and substance
acceptable to the Sponsors, agreeing to be bound by the terms and conditions of
this Agreement as if such Person were a party hereto (together with any other
documents the Sponsors determine are necessary to make such Person a party
hereto), whereupon such Person will be treated as a Holder for all purposes of
this Agreement.

 

38



--------------------------------------------------------------------------------

 

SECTION 3.16. Registering Entity. Immediately prior to the consummation of an
IPO, if the Registering Entity is neither the Company, Holdings, IDC, the
Company shall take such actions as may reasonably be necessary to cause the
Registering Entity to become a party hereto, with the rights, benefits and
obligations of the Company hereunder; provided that each Holder shall, to the
extent necessary, as reasonably determined by the Sponsors (or, in the event
that there is a Controlling Sponsor (as defined in the Company Shareholders
Agreement) at such time, the Controlling Sponsor), execute a registration rights
agreement with terms that are substantially equivalent (to the extent
practicable) to, mutatis mutandis, the terms of this Agreement.

[Remainder of Page Intentionally Blank]

 

39



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY

IGLOO HOLDINGS CORPORATION

By:

 

/s/ CHRISTINE SAMPSON

  Name: Christine Sampson   Title: Treasurer HOLDINGS

IGLOO INTERMEDIATE CORPORATION

By:

 

/s/ CHRISTINE SAMPSON

  Name: Christine Sampson   Title: Treasurer IDC

INTERACTIVE DATA CORPORATION

By:

 

/s/ CHRISTINE SAMPSON

  Name: Christine Sampson   Title: Treasurer

[Registration Rights Agreement]